DETAILED ACTION
Claim Objections
1)  The specification is objected to because the special description located after the descriptions states information that can be easily understood by looking at the drawings. As a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904).
To resolve the objection, cancel the special description. 
2)  The claim is not in formal terms because it includes a sentence after the statement of the claim.  For proper form (37 CFR 1.153), the claim should be amended by cancelling the following statement:
“Application for overall protection for industrial design(s) as shown and described.”
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  On the bottom of the design, figure 1.6, there are round shapes, a square with rounded corners and rectangular shapes within it.  
See the illustration below. There is only one view of the bottom of the air fryer. 
As a result, it is not possible to understand the design configuration of portions of the bottom without conjecture. The feet of the article and a vent-like structure of ovular shapes (one is pointed out) can be understood by looking at other views, particularly the side views. These elements are pointed out and labeled A. 
The remaining shapes pointed out with the other arrows and tinted grey are not considered enabled or definite. 

    PNG
    media_image1.png
    455
    345
    media_image1.png
    Greyscale
[AltContent: textbox (1.6)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]














2)  In the front of the air fryer there is a circular structure. See the illustration below including details of this area found in figures 1.7, 1.4 and 1.1. 
Arrows point out the various circular lines of this structure. In the side view, the center element projects. This element, from this view, is not angular. The perimeter lines making up the element are vertical and horizontal. The point where the projection intersects with the body of the article is labeled B. The front edge of the projection is also labeled B because from the front this edge would show as a single line. 
The circle labeled A in other views is not shown in the side view. So, it is understood that the edge at least is on the front surface of the article. What is not clear is whether the area between the protrusion and the line marked A is recessed. The perspective view does not make this clear. But in figure 1.7, the protrusion is angled on the sides. This is inconsistent however with the side views which show the element as not angled inward. 
3)  In the same illustration, in figure 1.7, the lines of the protrusion area are labeled in order to attempt a correlation with the front view, figure 1.1, (shown divided in half in consideration of space). 

    PNG
    media_image3.png
    200
    183
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    225
    142
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.1)][AltContent: textbox (1.4)][AltContent: textbox (1.7)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)]















It is not clear which lines in 1.7 match figure 1.1. The innermost line is labeled C. And the outermost line is labeled A. However, it is not clear which line represents B in the comparison. In 1.7, there are a total of three circular lines-- A, B and C. But in figure 1.1, there is an extra line between what might be line B and line C. The inconsistency makes the application non-enabled and indefinite. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image11.png
    154
    231
    media_image11.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image12.png
    113
    238
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    132
    284
    media_image13.png
    Greyscale
[AltContent: textbox (1.6)][AltContent: textbox (1.5)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (C)]4)  In the illustration below the top, bottom and rear are compared. FIG. 1.2 is the only view of the rear. There are, however several elements that can be identified in multiple views. 













In figure 1.2 the arrow labeled A pointes out a rectangle that is slightly raised according to the side views. The area can also be seen in figure 1.5. In figure 1.2 there is an element that projects higher labeled B which can also be understood from several views. However, in the rear there are a number of elements that cannot be understood because there is no evidence of them in other views. It is not clear if these elements are decoration on the surface or recessions. 
These elements in both the top and bottom of figure 1.2 are labeled C.  On the top there are long oval shapes and a triangle with imagery within it that cannot be understood without conjecture. At the bottom there is a circle that is pointed out. Neither the circle nor the area surrounding it are considered enabled or definite.
5)  Below is an illustration of the pull-out tray of the air fryer that is visible in figures 1.8 and 1.9. 

    PNG
    media_image19.png
    265
    350
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    260
    340
    media_image20.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image21.png
    182
    390
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    170
    369
    media_image22.png
    Greyscale
[AltContent: textbox (1.9)][AltContent: textbox (1.8)][AltContent: arrow][AltContent: arrow]












 



There are numerous features that cannot be understood without conjecture because the parts are hidden from view by frontal structure and the angle of view does not allow a better understanding. In the views on the left the various features are pointed out. The larger details isolate some of the features in question. The features are generally tinted grey. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design. 
To resolve the issues described above, consider changing non-enabled and indefinite areas and features to broken line. If there are broken lines, there should be a broken line statement added similar to the following:
--The broken lines and areas within them depict portions of the air fryer that form no part of the claimed design. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918